PER CURIAM.
This is another appeal from the same order of the State Board of Equalization appealed from in Board of County Commissioners of Canadian County v. State Board of Equalization, Okl., 363 P.2d 242.
As the parties herein have caused the briefs filed by the party-litigants, in that case to be considered as their briefs-in this case — thus submitting the same issues here, as there — our opinion there is decisive here. Accordingly, on the basis of the principles there announced and applied, plaintiff in error has shown no valid ground for reversing the order appealed from; and it is again affirmed.
As in the cited case, it is further ordered that the time for filing a petition for rehearing herein be limited to ten (10) days-from the date this opinion is filed.
WILLIAMS, C. J., and WELCH,. DAVISON, HALLEY, JOHNSON and BERRY, JJ., concur.
IRWIN, J., concurs specially.
JACKSON, J., dissents.